Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to Amendment
Claims 1, 10-11 and 20-21 have been amended.
Claims 9 and 19 has been canceled.
Claims 26-27 have been newly added.

Claims 1-8, 10-18 and 20-27 are pending.
Claims 1-8, 10-18 and 20-27 are allowed.


Response to Arguments

I.	Applicant’s arguments, see After-Final Remarks filed 4/29/2021, with respect to the pending claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of the pending claims have therefore been withdrawn. 


Reasons for Allowance
The following is an Examiner's statement of reasons for allowance

II.	The prior art or record fails to teach neither singly nor in combination, the claimed limitations of: “an Internet of Things (IoT) service comprising: an IoT device database to store user account data and IoT devices associated with each user account; an application programming interface (API) exposed to one or more online retail services to allow the online retail services to submit data related to IoT device purchases to the IoT service; a first IoT device purchased from the online retail service by a first user associated with a first user account on the IoT service, wherein in response to the first user purchasing the first IoT device, the online retail service is to transmit, to the IoT service, first identification data to identify the first IoT device and second identification data to identify the first user account; and device provisioning circuitry and/or logic to automatically add the first IoT device to the first user account on the IoT device database in response to receipt of the first and second identification data from the online retail service, wherein the device provisioning circuitry and/or logic is to associate one or more device attributes with the first IoT device, including a hidden attribute to indicate whether the addition of the first IoT device to the first user account is to initially be invisible to the first user on an IoT app to be executed on the first user's client device” (Claims 11 and 21, differ merely by statutory class).
These limitations—specifically the feature of including a hidden attribute to indicate whether the addition of the first IoT device to the first user account is to initially be invisible to the first user on an IoT app to be executed on the first user's client device—are not explicitly disclosed or remotely suggested in the prior art of record. A review of the allowed claims, in view of the Examiner's remarks above and in the previous action where this limitation was objected to as allowable subject matter, indicates that these claims are allowable over the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448